DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 6, 8-11, 13, 15-17, and 19 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. John Griffiths on March 7, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method for providing causality augmented information in a computing environment by a processor, comprising: 
augmenting an information retrieval response, based upon a query, with a plurality of selected causality phrases relating to the query and extracted from one , and each causality phrase indicates at least one potential cause for the query;
responsive to identifying that the one or more data sources include causality phrases relating to the different from the one or more data sources relating to the plurality of selected causality data using the causality phrases in the one or more data sources as input to the second query, wherein additional queries subsequent to the second query are iterated through based upon respective causality phrases identified in a previous query; 
updating the plurality of selected causality phrases with at least one causality phrase resulted from the second query 
aggregating and ranking the plurality of updated causality phrases based upon filtering the one or more additional data sources, wherein the ranking indicates a confidence score of relevancy to the search query for each of the plurality of updated causality phrases; and 
displaying the plurality of updated causality phrases appended to the information retrieval response of the query based on the ranking.  
Claim 2. (Currently Amended) The method of claim 1, further including extracting additional causality phrases from the one or more data sources.  
Claim 3. (Currently Amended) The method of claim 1, further including performing a natural language processing ("NLP") operation on the one or more data sources to extract the plurality of selected causality phrases.  
Claim 4. (Currently Amended) The method of claim 1, further including scoring each of the plurality of selected causality phrases according to a degree of relevancy in relation to semantic data extracted from the one or more data sources.  
Claim 5. (Canceled)  
Claim 6. (Currently Amended) The method of claim 1, further including: 
ranking the plurality of selected causality phrases extracted from the one or more data sources relating to the query; or 
re-ranking the plurality of selected causality  phrases based on an assigned confidence score with one or more address links to the one or more data sources.  
Claim 7. (Cancelled)
Claim 8. (Currently Amended) A system for providing causality augmented information in a computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system to: 4AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 16/839,930 
augment an information retrieval response, based upon a query, with a plurality of selected causality phrases relating to the query and extracted from one or more data sources based on identified keywords in the query, wherein the information retrieval response is generated from an information retrieval system, and each causality phrase indicates at least one potential cause for the query;
that the one or more data sources include causality phrases relating to the different from the one or more data sources relating to the plurality of selected causality data using the causality phrases in the one or more data sources as input to the second query, wherein additional queries subsequent to the second query are iterated through based upon respective causality phrases identified in a previous query; 
update the plurality of selected causality phrases with at least one causality phrase resulted from the second query 
aggregate and rank the plurality of updated causality phrases based upon filtering the one or more additional data sources, wherein the ranking indicates a confidence score of relevancy to the search query for each of the plurality of updated causality phrases; and 
display the plurality of updated causality phrases appended to the information retrieval response of the query based on the ranking.  
Claim 9. (Currently Amended) The system of claim 8, wherein the executable instructions when executed cause the system to extract additional causality phrases from the one or more data sources.
Claim 10. (Currently Amended) The system of claim 8, wherein the executable instructions when executed cause the system to perform a natural language processing ("NLP") operation on the one or more data sources to extract the plurality of selected causality phrases.  
Claim 11. (Currently Amended) The system of claim 8, wherein the executable instructions when executed cause the system to score each of the plurality of selected causality phrases according to a degree of relevancy in relation to semantic data extracted from the one or more data sources.  
Claim 12. (Canceled)  
Claim 13. (Currently Amended) The system of claim 8, wherein the executable instructions when executed cause the system to: 
rank the plurality of selected causality phrases extracted from the one or more data sources relating to the query; or 
re-rank the plurality of selected causality phrases based on an assigned confidence score with one or more address links to the one or more data sources.  
Claim 14. (Cancelled)  
Claim 15. (Currently Amended) A computer program product for, by a processor, providing causality augmented information in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that augments an information retrieval response, based upon a query, with a plurality of selected causality phrases relating to the query and extracted from one or more data sources based on identified keywords in the query, wherein the information retrieval response is generated from an information retrieval system, and each causality phrase indicates at least one potential cause for the query;
that the one or more data sources include causality phrases relating to the different from the one or more data sources relating to the plurality of selected causality data using the causality phrases in the one or more data sources as input to the second query, wherein additional queries subsequent to the second query are iterated through based upon respective causality phrases identified in a previous query; 
an executable portion that updates the plurality of selected causality phrases with at least one causality phrase resulted from the second query 
an executable portion that aggregates and ranks the plurality of updated causality phrases based upon filtering the one or more additional data sources, wherein the ranking indicates a confidence score of relevancy to the search query for each of the plurality of updated causality phrases; and 
an executable portion that displays updated causality phrases appended to the information retrieval response of the query based on the ranking.  
Claim 16. (Currently Amended) The computer program product of claim 15, further including an executable portion that extracts additional causality phrases from the one or more data sources.

  
Claim 17. (Currently Amended) The computer program product of claim 15, further including an executable portion that: 
the one or more data sources to extract the plurality of selected causality phrases; and 
scores each of the plurality of selected causality phrases according to a degree of relevancy in relation to semantic data extracted from the one or more data sources.  
Claim 18. (Canceled) 
Claim 19. (Currently Amended) The computer program product of claim 15, further including an executable portion that: 
ranks the plurality of selected causality phrases extracted from the one or more data sources relating to the query; or 
re-ranks the plurality of selected causality phrases based on an assigned confidence score with one or more address links to the one or more data sources.  
Claim 20. (Cancelled)

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Bhatt et al. (Pub. No. US 2013/0311481) teaches determining a cause of an incident analyzes one or more change records based on text analytics using a dictionary and rules for the analysis in order to generate an index of analyzed data that represents the one or more change records. The change records each include a change and corresponding time frame for occurrence of the change. Information from a request is applied to the index of analyzed data to determine one or more candidate causes for the incident and the corresponding time frame for occurrence of the change. A time 
ii)	Rothey et al. (Pub. No. US 2009/0254455) teaches virtual canvas generation, product catalog searching, and result presentation. A user that searches multiple virtual catalogs can be provided with search results in a highly useful format. The search results can include a ranked list of product catalogs along with a further display of a non-sequential set of catalog page images that include product information. Virtual canvases can also be created that are customized based on various criteria, such as the characteristics of the user device. The virtual canvas can also include supplemental data that is associated with the search result set.
iii)	Cardelle (Pub. No. US 2011/0060737) teaches a search engine returns service provider matches in the SERP's based on areas of expertise or experience. More specifically the web service compares the search terms against an service provider's history of procedure outcomes, whether it be price, location, nature of the procedure or procedure type, or other characteristics. The web service then returns proposed service-provider results ranked according to their experience as related to the search terms. These results provide a better estimate of provider experience with a particular procedure or professional specialty relative to the consumer's particular needs or characteristics than a generic agent website content result.
iv)	Pillai (Pat. No. US 9122637) teaches enhancing electronic discovery searches may include (1) receiving a search query for at least one instance of a user being identified within a backup image of a volume of data, the search query being 
v)	Raman et al. (Pub. No. US 2014/0244610) teaches predicting intrinsically diverse sessions and retrieving information for such intrinsically diverse sessions. Search results retrieved by a search engine responsive to executing a query are received. A query classifier can be employed to determine whether the query is intrinsically diverse or not intrinsically diverse based on one or more features of the query and session interaction properties. The query is intrinsically diverse when included in an intrinsically diverse session directed towards a task, where the query and disparate queries included in the intrinsically diverse session are directed towards respective subtasks of the task.


vi)	Mishra et al. (Pub. No. US 2014/0358897) teaches determining continuous scoring models that describe one or more features regarding a geographic area. The scoring models can be fit to incorporate information from both point sources as well as area information. Based on the scoring models, a user can obtain feature values for the one or more features at any desired location or for a desired geographic area. Because the features are represented by a continuous function, comparisons of 
vii)	Inada et al. (Pub. No. US 2019/0251171) teaches a text passage searching unit searching a set of text passages each including no more than a certain number of sentences of a document, and within which all noun phrases included in a scenario candidate co-occur; a feature extracting unit extracting a feature from each combination of the scenario candidate and each searched support passage; a classifier outputting a score indicating reliability of the scenario candidate based on the support passage as a source of the feature. The scenario classifier determines plausibility of the scenario candidate as a causality based on the feature including the score output from the scenario passage pair recognizer.






Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-4, 6, 8-11, 13, 15-17, and 19:
In interpreting the claims filed on 3 January 2022, in view of the interview dated 7 March 2022, the prosecution history and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, and 15.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   March 7, 2022